       Case 6:16-cv-00173-RP-AWA Document 820 Filed 04/06/20 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

 JANE DOE 1, et al.,                          §
                                              §
         Plaintiffs,                          §
                                                   Civil Action No. 6:16-CV-00173-RP AWA
                                              §
 v.                                           §
                                                                          Consolidated with
                                              §
                                                                      6:17-CV-228-RP-AWA
 BAYLOR UNIVERSITY,                           §
                                                                      6:17-CV-236-RP-AWA
                                              §
         Defendant.                           §


  BAYLOR UNIVERSITY’S REPLY IN SUPPORT OF ITS MOTION FOR LEAVE TO
                  FILE FIRST AMENDED ANSWER IN
                              JANE DOE 11 V. BAYLOR UNIVERSITY




BAYLOR’S REPLY IN SUPPORT OF BAYLOR’S MOTION FOR LEAVE TO FILE FIRST AMENDED ANSWER
IN J ANE DOE 11 V.   B AYLOR U NIVERSITY
       Case 6:16-cv-00173-RP-AWA Document 820 Filed 04/06/20 Page 2 of 8



        Baylor files this reply in support of its Motion for Leave to File First Amended Answer in Jane

Doe 11 v. Baylor University (“Motion”). Dkt. 815.

        A. Baylor has never invoked Pepper Hamilton (“PH”) in its defense.

        Contrary to Plaintiff’s response, Baylor has never relied on PH’s investigation or its advice

related to the implementation of the 105 recommendations to defend against the claims of Plaintiff

Jane Doe 11 or any other Plaintiff. 1 Baylor moved to amend solely in response to Plaintiffs’ aggressive

contention in their motion to compel PH work product that Baylor had pleaded an “advice of counsel”

defense in its Jane Doe 11 answer. Baylor sought leave to remove any doubt on the issue.

        Plaintiff argues that “the only possible defense [Baylor] can have to the intent and policy claims

of these Plaintiffs is to fall back on the ‘advice of counsel’ it received from Pepper Hamilton” and that

PH “permeate[s] everything about Baylor and sexual assault for the last 5 years.” Dkt. 817 at 3, 5.

Setting aside the fact that Plaintiffs have no authority to dictate Baylor’s position or to determine how

Baylor will defend itself, the contention is factually and legally flawed. First and foremost, Baylor has

the right to forego reliance on PH’s work or advice and to defend itself by relying solely on the merits

of its own policies and procedures and the actual handling of Plaintiff’s assault claim to demonstrate

that Baylor did not have any official policy of discrimination towards women and did not respond

with deliberate indifference to Jane Doe 11’s allegations of sexual assault. Relying on how Baylor itself

handled other sexual assault reports and Baylor’s own policies and procedures – even if PH reviewed

or assisted in developing those policies and procedures – does not put PH’s work or advice at issue.

Second, if advice-of-counsel truly were “the only possible defense” available to Baylor, then the


1
 Although Baylor’s Motion addresses only its Answer in Jane Doe 11, Plaintiff’s Response argues that
Baylor invoked PH’s work as a defense to all of the Jane Does’ claims. This is untrue. Unlike Jane Doe
11, who alleges an assault after the PH investigation, Jane Does 1-10 and 12-15 allege they were
assaulted before the PH investigation ended (and, in most instances, the alleged assaults occurred years
before the investigation even began), before any findings or recommendations were made, and before
any recommendations were implemented. The Answers in those cases do not rely on PH work product
or assert an advice-of-counsel defense and Baylor disclaims any intent to do so.

BAYLOR’S REPLY IN SUPPORT OF BAYLOR’S MOTION FOR LEAVE TO FILE FIRST AMENDED ANSWER
IN J ANE DOE 11 V.   B AYLOR U NIVERSITY                                                           PAGE 1
         Case 6:16-cv-00173-RP-AWA Document 820 Filed 04/06/20 Page 3 of 8



proposed amendment ostensibly would benefit Plaintiff, and there would be no reason for her to

oppose it. As to Plaintiff’s conclusory assertion that PH “permeate[s]” this case, the permeation is

one-sided with Plaintiff and the other Jane Does repeatedly attempting to make PH a central part of

their case, alternating between relying on the firm’s findings and criticizing those findings. In short,

Baylor itself has never invoked PH’s work to defend itself in this litigation.

          B. Baylor has acted in good faith and on a timely basis.

          Plaintiff claims that Baylor’s Motion was brought in bad faith and with a dilatory motive, but

the record proves otherwise. Baylor filed its Answer in this case on January 25, 2019—more than a

year ago. Dkt. 17. Until Plaintiffs filed their motion to compel PH work product on February 11, 2020,

they had never argued that Baylor’s Answer had waived privilege. Baylor responded to the motion to

compel on February 20, and Plaintiffs replied on February 28. Dkt. 804-1 and 811-1. Thereafter,

Baylor determined that it would be prudent to move for leave to amend its Answer to remove any

uncertainty over its position. Plaintiff’s objection to the Motion rests in large part on the Loring case 2,

which bears no resemblance to the facts at issue here. In Loring, new counsel for the defendants sought

to amend the defendants’ answer to, among other things, deny an alter-ego theory the defendants had

previously admitted and add certain defenses for the first time, including lack of personal jurisdiction

and inconvenient forum. 2019 U.S. Dist. LEXIS 5280 at *5-6. The court denied the defendants’

request to “contest that which ha[d] previously been admitted” after nearly two years of “obfuscat[ing]

court processes.” Id. at *6-7. Here, however, Baylor is not revoking a defense but reinforcing that such

a defense was never asserted. Likewise, the Johnson and Dolin cases cited by Plaintiff have no bearing

on the amendment requested in this case—in both those cases, plaintiffs were denied leave to amend

to change the basis of their claims or add wholly new claims for the first time late in the litigation

when dispositive motions were pending. See Johnson v. Hewlett-Packard Co., 809 F. Supp. 2d 1114, 1122


2
    Loring v. S. Air Charter Co., 2019 U.S. Dist. LEXIS 5280 (D. Md. Jan. 11, 2019).

BAYLOR’S REPLY IN SUPPORT OF BAYLOR’S MOTION FOR LEAVE TO FILE FIRST AMENDED ANSWER
IN J ANE DOE 11 V.   B AYLOR U NIVERSITY                                                             PAGE 2
       Case 6:16-cv-00173-RP-AWA Document 820 Filed 04/06/20 Page 4 of 8



(N.D. Cal. Aug. 12, 2011) (rejecting motion for leave to file a fourth amended complaint “on the eve

of summary judgment”); Dolin v. Facebook, Inc., No. C 18-0950 SBA, 2018 U.S. Dist. LEXIS 74614, at

*22-24 (N.D. Cal. 2018) (denying leave to file fifth amended complaint raising a new claim plaintiff

had “long known of” but not pleaded until a motion to dismiss was pending). None of the cases cited

by Plaintiff address a request for leave to amend to remove a claim or defense, or, as Baylor is seeking

to do here, clarify that such a defense was never made or intended in the first place. Finally, Baylor

moved for leave to amend on a timely basis after Plaintiffs filed their motion to compel and reply,

which are still under consideration by the Court. 3

        C. Baylor’s requested amendment would not be futile or unproductive.

        Plaintiff claims that the proposed amendment would be futile because “with or without the

amendment,” advice-of-counsel is the “only possible defense” to Plaintiffs’ “intent and policy claims.”

Dkt. 817 at 5. Plaintiff also claims that the mere existence of PH’s investigation, recommendations, and

certification of completion will require that Baylor rely on PH’s advice and opinions. But waiver

requires much more than showing that the defendant received advice from an attorney. To effect a

waiver in litigation, “a party must rely on privileged advice from his counsel to make his claim or

defense” in the litigation. In re County of Erie, 546 F.3d 222, 229 (2d Cir. 2008) (cited with approval by

the Fifth Circuit in In re Itron Inc., 883 F.3d 553, 561 (5th Cir. 2018))(emphasis in original). Here,

Baylor’s defense that it acted lawfully and its policies comply with Title IX does not open the door to

an advice-of-counsel waiver. The Second Circuit addressed this exact issue in County of Erie. There,

the county defended a county jail strip-search policy. Id. at 224. The plaintiffs sought privileged



3
  Plaintiff also accuses Baylor of “gamesmanship” because it admitted that some of the references to
PH in its Answer were in response to “media scrutiny.” Dkt. 817 at 4-5. Plaintiff’s argument ignores
that Baylor’s references were in response to Plaintiff’s allegations about PH and the effectiveness of
Baylor’s reforms. Further, these factual statements do not demonstrate that Baylor intends to rely on
PH’s advice as a defense. Cf. Mitre Sports Intern. Ltd. v. Home Box Office Inc., 304 F.R.D. 369, 374
(S.D.N.Y. 2015) (“public relations” aspect of answer did not put the investigation at issue).

BAYLOR’S REPLY IN SUPPORT OF BAYLOR’S MOTION FOR LEAVE TO FILE FIRST AMENDED ANSWER
IN J ANE DOE 11 V.   B AYLOR U NIVERSITY                                                           PAGE 3
       Case 6:16-cv-00173-RP-AWA Document 820 Filed 04/06/20 Page 5 of 8



communications between county officials and the county attorney that conveyed advice related to the

policy, arguing, among other things, that the privilege was waived because the advice was put “at issue”

by statements at a deposition. Id. at 226. The Second Circuit found no waiver because the county

defendants “do not claim a good faith or state of mind defense” but rather “maintain only that their

actions were lawful.” Id. at 229. 4 The same is true here. Baylor will show through its own policies,

practices, and witnesses that it acted lawfully. It does not need to rely on PH’s advice to do so.

        Plaintiff points to various statements by Baylor to argue that Baylor is relying on PH’s advice

to defend this case, but none amount to waiver, and none justify denial of leave to amend. For

example, Baylor’s statement in its Answer that “Baylor exercised reasonable care to prevent and

correct promptly any harassing or discriminatory conduct, and Plaintiff unreasonably failed to take

advantage of any preventive or corrective opportunities provided by Baylor or to avoid harm

otherwise” relates to Jane Doe 11’s deliberate indifference claim and the handling of her complaint by

the Title IX Office. Baylor’s defense of that claim relies on the testimony of Baylor employees and the

Title IX Office investigation file already produced to Plaintiff. PH did not investigate Jane Doe 11’s

complaint, and Baylor is not invoking an advice of counsel defense relating to that investigation of

her complaint. Plaintiff next cites certain historical statements of fact by Baylor in its Motion to

Dismiss regarding the PH investigation and Baylor’s implementation of the recommendations, but

those statements were included in response to Plaintiff’s factual allegations about Baylor’s lack of

efforts in this regard and not as a defense to Plaintiff’s claims. 5 That Baylor made those statements in

its Motion to Dismiss does not mean that Baylor has placed PH’s advice in issue.


4
  The Court in Erie further clarified that deposition testimony regarding “ongoing discussions with the
County Attorney’s Office regarding changes in the law” related to the policy did not waive privilege
because the statement was not made before the fact finder or used to influence the fact finder. Id. at
227, 230. For similar reasons, Plaintiff’s arguments based on Baylor’s statements in the media, in other
litigation, or in depositions taken before Plaintiff’s Complaint are unavailing.
5
   The remaining references to PH in the Motion to Dismiss cited by Plaintiff relate to Baylor’s
argument that, because of the extensive publicity surrounding the PH investigation at the time of Jane

BAYLOR’S REPLY IN SUPPORT OF BAYLOR’S MOTION FOR LEAVE TO FILE FIRST AMENDED ANSWER
IN J ANE DOE 11 V.   B AYLOR U NIVERSITY                                                             PAGE 4
       Case 6:16-cv-00173-RP-AWA Document 820 Filed 04/06/20 Page 6 of 8



        D. Plaintiff will not be prejudiced if Baylor amends its Answer.

        Finally, Plaintiff alleges that allowing Baylor to amend its answer after holding a defensive

position for “five years” prejudices Plaintiff. But Baylor’s Original Answer was filed on January 25,

2019—not five years ago. Further, for the last three years, the parties in the Jane Doe 1-10 matter have

litigated with the knowledge that Baylor is not relying on an advice-of-counsel defense. On August 11,

2017, before the Jane Doe 11 lawsuit was even filed, this Court issued an order in the Jane Doe 1-10 case

finding no waiver and stating that “[s]hould Baylor invoke the Pepper Hamilton investigation as part

of a substantive defense to Plaintiff’s claims in the future, the Court would entertain a motion by

Plaintiffs reurging work product waiver.” [Dkt. 168 at 17.] Since the Court’s ruling in 2017, Baylor has

not invoked the PH investigation or PH’s advice as a part of its substantive defense. It was not until

Plaintiffs filed their Motion to Compel Pepper Hamilton Work-Product on February 11, 2020—more

than a year after the Jane Doe 11 Answer was filed—that Baylor learned that Plaintiffs were claiming

that Baylor’s Answer in the Jane Doe 11 matter did so. To be clear, Baylor vehemently disputes that it

has ever invoked PH’s investigation or advice as a substantive defense to any of the claims of the Jane

Does, including Jane Doe 11. By its Motion, Baylor is not asking to revoke a “long held defensive

position” because it never held such a position. Baylor is merely seeking to amend its Answer to

remove any doubt on the issue.

        For the foregoing reasons, Baylor respectfully prays that the Court grant it leave to file an

amended answer in the Jane Doe 11 matter.




Doe 11’s assault, it was not plausible that Baylor caused the alleged assailant to assault her. This
contention does not place PH’s advice at issue. Finally, while Plaintiff refers to Jeremy Counsellor, Dr.
Garland, and Dr. Livingstone, Baylor has never used those events or statements in defense of any Jane
Doe case, they do not evidence an intent to rely on PH’s advice in defense of any Jane Doe’s claim,
and it is unclear what Plaintiff seeks to prove by citing those statements here.

BAYLOR’S REPLY IN SUPPORT OF BAYLOR’S MOTION FOR LEAVE TO FILE FIRST AMENDED ANSWER
IN J ANE DOE 11 V.   B AYLOR U NIVERSITY                                                          PAGE 5
       Case 6:16-cv-00173-RP-AWA Document 820 Filed 04/06/20 Page 7 of 8



                                           Respectfully submitted,

                                           WEISBART SPRINGER HAYES LLP
                                           212 Lavaca Street, Suite 200
                                           Austin, Texas 78701
                                           512.652.5780
                                           512.682.2074 fax

                                           By: /s/ Julie A. Springer
                                               Julie A. Springer
                                               State Bar No. 18966770
                                               jspringer@wshllp.com
                                               Sara E. Janes
                                               State Bar No. 24056551
                                               sjanes@wshllp.com
                                               Geoffrey D. Weisbart
                                               State Bar No. 21102645
                                               gweisbart@wshllp.com
                                               Mia A. Storm
                                               State Bar No. 24078121
                                               mstorm@wshllp.com

                                           THOMPSON & HORTON LLP
                                           Lisa A. Brown
                                           State Bar of Texas No. 03151470
                                           Ryan H. Newman
                                           State Bar of Texas No. 24059944
                                           Phoenix Tower, Suite 2000
                                           3200 Southwest Freeway
                                           Houston, Texas 77027-7554
                                           (713) 554-6741
                                           (713) 583-7934 fax
                                           lbrown@thompsonhorton.com
                                           rnewman@thompsonhorton.com

                                           Holly G. McIntush
                                           State Bar of Texas No. 24065721
                                           400 West 15th Street, Suite 1430
                                           Austin, Texas 78701
                                           (512) 615-2350
                                           (512) 682-8860 fax
                                           hmcintush@thompsonhorton.com

                                           COUNSEL FOR DEFENDANT
                                           BAYLOR UNIVERSITY




BAYLOR’S REPLY IN SUPPORT OF BAYLOR’S MOTION FOR LEAVE TO FILE FIRST AMENDED ANSWER
IN J ANE DOE 11 V.   B AYLOR U NIVERSITY                                              PAGE 6
       Case 6:16-cv-00173-RP-AWA Document 820 Filed 04/06/20 Page 8 of 8



                                     CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing motion was served upon all

counsel of record on April 6, 2020, via the Court’s ECF/CMF electronic service system as follows:

        Mr. Chad W. Dunn (Attorney in Charge)              Via ECF: chad@brazilanddunn.com
        BRAZIL & DUNN, L.L.P.
        4407 Bee Caves Road, Suite 111
        Austin, Texas 78746

        Mr. K. Scott Brazil                                 Via ECF: scott@brazilanddunn.com
        BRAZIL & DUNN, L.L.P.
        13231 Champion Forest Drive, Suite 460
        Houston, Texas 77069

        Mr. Jim Dunnam                                 Via ECF: jimdunnam@dunnamlaw.com
        Ms. Andrea Mehta                              Via ECF: andreamehta@dunnamlaw.com
        Ms. Eleeza Johnson                            Via ECF: eleezajohnson@dunnamlaw.com
        DUNNAM & DUNNAM, L.L.P.
        4125 West Waco Drive
        Waco, Texas 76710

        Ms. Laura Benitez Geisler                               Via ECF: lgeisler@textrial.com
        Mr. Sean J. McCaffity                                 Via ECF: smccaffity@textrial.com
        SOMMERMAN, MCCAFFITY,
         QUESADA & GEISLER, LLP
        3811 Turtle Creek Boulevard, Suite 1400
        Dallas, Texas 75219-4461



                                             /s/ Julie A. Springer
                                             Julie A. Springer




BAYLOR’S REPLY IN SUPPORT OF BAYLOR’S MOTION FOR LEAVE TO FILE FIRST AMENDED ANSWER
IN J ANE DOE 11 V.   B AYLOR U NIVERSITY                                                         PAGE 7
